Citation Nr: 1228242	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-41 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to special monthly pension benefits.

2. Whether new and material evidence has been received sufficient to reopen claims of service connection for bipolar disorder, depression, schizophrenia and schizoaffective disorder.

3. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to September 1991 with additional service in the United States Marine Corps Reserves, to include periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 determination and June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his mother testified before the undersigned Veterans Law Judge at a March 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Veteran previously filed claims for service connection for bipolar disorder/depression, schizophrenia/schizoaffective disorder and PTSD.  The Veteran then withdrew his claim for PTSD; the remaining claims were denied by an April 2007 rating decision.  He then attempted to file a notice of disagreement in May 2008.  However, the RO found this statement was untimely with respect to the April 2007 rating decision, and accepted the Veteran's statement as an application to reopen his previously disallowed claims.  He later amended his claim to include PTSD, which at that time had not yet been adjudicated by the RO.  As such, the Veteran's claims of service connection for an acquired psychiatric disorder other than PTSD are subject to the requirements of submitting new and material evidence to reopen the claims.  See generally 38 C.F.R. § 3.156.  After being reopened below, however, the Board has merged the Veteran's claims into one claim on the merits for service connection for an acquired psychiatric disorder which is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to special monthly pension benefits.

2. The Veteran's claim of service connection for an acquired psychiatric disorder including bipolar disorder, depression, schizoaffective disorder and schizophrenia was denied by an April 2007 rating decision; the Veteran was notified of his appellate rights, but did not complete a timely appeal of the rating decision.  The decision is now final.

3. Evidence received since the April 2007 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to special monthly pension benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for reopening the claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issue of entitlement to special monthly pension benefits; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

New and Material Evidence

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the Veteran's application to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, schizoaffective disorder and schizophrenia was most recently denied by an April 2007 rating decision because the RO determined the Veteran's psychiatric disorders are not etiologically related to his period of active service or period(s) of ACDUTRA.  The evidence received since the April 2007 rating decision includes a statement from the Veteran's treating VA physician that the Veteran's schizoaffective disorder is due to his experiences in service, specifically the Gulf War. 

The medical opinion provided by the Veteran's treating physician constitutes new and material evidence.  It was not previously of record at the time of the April 2007 rating decision, and is not cumulative of prior records.  While it specifically addresses only the Veteran's schizoaffective disorder and PTSD, it clearly relates his psychiatric disorder(s) to his reported experiences in active service.  As the standard for reopening is low, and because the Veteran's statements are presumed credible, including his reported history of experiences during active duty, reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.



ORDER

The claim of entitlement to special monthly pension benefits is dismissed.

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the claim is granted.


REMAND

The Veteran asserts service connection for an acquired psychiatric disorder as directly related to his period of active duty or ACDUTRA.  With regard to PTSD, the Veteran asserts he witnessed the death of a fellow Reservist, Lance Corporal J.P.  With regard to a psychiatric disorder other than PTSD, he has previously asserted that he developed a psychiatric condition after being ordered to active duty, and has continued to suffer from a psychiatric condition since.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  While there was some attempt to obtain the Veteran's Reserve records, to include periods of ACDUTRA, there is no indication such attempt was particularly thorough.  On remand, the AOJ should obtain these records.

Furthermore, a September 2008 statement from the Veteran's VA treating physician relates the Veteran's PTSD and schizoaffective disorder to active service.  VA has a duty to provide a VA examination when there is insufficient evidence of record to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran must be provided a VA examination on remand to determine whether his current schizoaffective disorder, or any other diagnosed psychiatric disorder, is etiologically related to his active service or period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, or other appropriate source, and request the following:

a. Verification of all periods of active duty and active duty for training (ACDUTRA) service with the Marine Corps Reserves.  Specifically, determine whether the Veteran served a period of ACDUTRA on or around January 20, 1990, at Camp Shelby, Mississippi.

b. Verification that Lance Corporal J.P. served in the Veteran's unit, reported to be "C" Battery, 1st Battalion, 14th Marines.

c. All service personnel and service treatment records with respect to the Veteran's service with the Marine Corps Reserves.

All efforts to obtain such records must be documented and associated with the claims file. VA must continue attempts to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1) (2011).

2. Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature of any currently diagnosed acquired psychiatric disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

a. For each diagnosed psychiatric disorder other than PTSD, is it at least as likely as not (probability of at least 50 percent) that such disorder is related to the Veteran's period of active service?  

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran has met the DSM-IV criteria for a diagnosis of PTSD at any point during the appeal period?  If answered in the affirmative, opine as to whether the Veteran's claimed in-service stressor(s) are adequate to support the diagnosis of PTSD.  In rendering this opinion, the examiner is instructed that only stressors verified by the record as having occurred may be considered.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


